United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS          April 23, 2003
                         FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                              No. 02-40453
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JOHN K. DAVIS,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 1:99-CR-163-ALL
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     John K. Davis appeals the revocation of his term of

supervised release, which he received for violating 18 U.S.C.

§ 666(a)(1)(B) (accepting a bribe relative to a program receiving

federal funds).    We AFFIRM.

     Davis contends that the district court abused its discretion

by denying his counsel’s motion to withdraw, filed on the day of

the revocation hearing.    This lacks merit because Davis has made

no showing of a conflict of interest, as to which the district

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40453
                                -2-

court made appropriate inquiry.   See United States v. Rodriguez,

278 F.3d 486, 492 (5th Cir.), cert. denied, 536 U.S. 913 (2002).

     Davis argues that the district court abused its discretion

by denying his motion for continuance of the revocation hearing.

Davis is not entitled to relief on this claim because he has

failed to show that the ruling resulted in prejudice to his

defense.   See United States v. Dupre, 117 F.3d 810, 823

(5th Cir. 1997).

     AFFIRMED.